Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-13-00897-CV

                      Lynn Noble HAWTHORNE a/k/a Lynn Hawthorne,
                                      Appellant

                                                v.

                                      Jack GUENTHER,
                                           Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-20197
                         Honorable Antonia Arteaga, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s summary judgment in
favor of appellee is AFFIRMED.

       It is ORDERED that appellee recover his costs of appeal from appellant.

       SIGNED February 4, 2015.


                                                 _____________________________
                                                 Sandee Bryan Marion, Chief Justice